Gilbert, J.,
concurring specially. The Court of Appeals in Hunt v. McKinney, 11 Ga. App. 301 (75 S. E. 144), a similar case, properly held: “If the consideration is not so expressed, the right to enforce the note is governed by the same rules as are applicable to a note founded upon any other valid consideration. Parr v. Erickson, 115 Ga. 873 (42 S. E. 240); Lee v. Hightower, 3 Ga. App. 226 (59 S. E. 597); Simmons v. Council, 5 Ga. App. 386 (63 S. E. 238).” In such a case the provisions of the Civil Code (1910), § 4530, apply: “Notice sufficient to excite attention and put a party on inquiry is notice of everything to which it is after-wards found such inquiry might have led. Ignorance of a fact, due to negligence, is equivalent to knowledge, in fixing the rights of parties.” The above citations are appropriate additions to those cited by the Chief Justice.